Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered March 11, 2016. The order and judgment, inter alia, denied defendant’s cross motion seeking leave to amend its answer to assert as a defense that plaintiff lacks standing.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Forcucci v Board of Educ. of Hamburg Cent. Sch. Dist. ([appeal No. 1] 151 AD3d 1660 [2017]).
Present — Whalen, P.J., Smith, Centra and Scudder, JJ.